[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This case comes to this court wherein the petitioner Statewide Grievance prays pursuant to Practice Book § 2-39
that commensurate action be taken by this court on a suspension from legal practice before the United States Patent And Trademark Office effective April 29, 1998. The allegations of the complaint as to Paragraphs 1, 2 and 3 were admitted by the Respondent Arthur O. Klein. Paragraph 4 was denied. That Paragraph provided:
    "4. By order dated October 19, 1987, a certified copy of which is attached hereto as Exhibit A, the Respondent was SUSPENDED from legal practice before the United States Patent and Trademark Office effective April 29, 1998 for a period of seven years, including five years' probation and a minimum of two years' active suspension."
That paragraph was denied. In pleading 101, a special defense was pleaded which was later amended and added to.
This case was the subject of extensive motions and briefs all as on file.
After the court's ruling on August 18, 1998, the matter was set down for further proceedings before this court.
Exhibit C in this case is a certified copy of the Amended Decision of October 19, 1987 in the matter of Arthur O. Klein in proceeding #84-1. CT Page 13799
Practice Book § 2-39(a) requires the Statewide Grievance Committee file in this court a certified copy of the Order suspending the Respondent in the United States Patent and Trademark Office. This was done as Exhibit C. Practice Book § 2-39(b) provides that the certified copy constitutes prima facie evidence that the Order entered and that the findings contained therein are true. A hearing was held on that issue. Practice Book § 2-39(c) further provides that after this hearing, the court shall take commensurate action unless it is found any defense set forth in the Respondent's answer has been established by clear and convincing evidence.
The court finds that the Statewide Grievance Committee has proven the allegations of the Complaint by clear and convincing evidence. The court finds that the special defense has not been proven by the Respondent by clear and convincing evidence.
Therefore, the court takes commensurate action. The Respondent is suspended from the practice of law for two years and six months from the date of this decision with the requirement that the Respondent must reapply before admission. No other terms and conditions are placed on the suspension.
Thomas J. Miller of 151-152 Mason Street, Greenwich, Connecticut, 06830 is appointed as trustee to protect clients and attorneys interest pursuant to Practice Book § 2-64.
KARAZIN, J.